11/20/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                       Assigned on Briefs September 29, 2020

         STATE OF TENNESSEE v. JASHUN YANCE ROBERTSON

                  Appeal from the Circuit Court for Fayette County
                    No. 19-CR-141      J. Weber McCraw, Judge
                     ___________________________________

                           No. W2020-00439-CCA-R3-CD
                       ___________________________________


Defendant, Jashun Yance Robertson, appeals the Fayette County Circuit Court’s denial of
his request for judicial diversion pursuant to Tennessee Code Annotated section 40-35-
313. Defendant contends that the trial court abused its discretion by relying on
Defendant’s prior delinquent acts to deny diversion, when there was no proof regarding
these acts in the record, and by failing to consider the “judicially recognized differences
between juveniles and adults” in reaching its decision. Upon review, we affirm the
judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

ROBERT L. HOLLOWAY, JR., J., delivered the opinion of the court, in which ROBERT H.
MONTGOMERY, JR., and TIMOTHY L. EASTER, JJ., joined.

A. Blake Neill, Somerville, Tennessee, for the appellant, Jashun Yance Robertson.

Herbert H. Slatery III, Attorney General and Reporter; Brent C. Cherry, Senior Assistant
Attorney General; Mark E. Davidson, District Attorney General; and Raven Icaza,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                       OPINION

                        I. Factual and Procedural Background

       In November 2019, the Fayette County Grand Jury indicted Defendant, along with
fourteen other individuals, for vandalism in the amount of $10,000-$60,000, felony
escape, aggravated riot, and assault. Defendant pled guilty to the offenses as charged, as
a Range I standard offender. At the guilty plea submission hearing, the State provided
the following factual basis for Defendant’s plea:

               [H]ad this matter gone to trial, the State would have offered proof
        through Investigator Mark Holloway, Investigator Tim (unintelligible),
        Sergeant Kenny Cook, of the Fayette County Sheriff’s Department, along
        with Andy Barcroft of the Wilder Youth Development Center and others,
        that on or about September 23, 2019, Sergeant Cook met with complainant
        victim, Graylon Butler, who was the victim of an assault that occurred at
        the Wilder Youth Development Center at 13870 Highway 59 here in
        Fayette County. Mr. Butler, who is an employee at the Youth Center,
        advised that on September 22 around 5:00 p.m. six juveniles and two
        adults, including a [Dakevion] Brown and [Defendant] attacked him,
        punching and kicking him in the face and body and attempted to take the
        security keys from him. The juveniles, Mr. Brown, and [Defendant]
        became very destructive, busted a door open from what is referred to as the
        true building -- it’s a therapeutic response unit; it’s also a dormitory -- and
        began to riot along with several other individuals throughout the facility,
        running from building to building, climbing on top of roofs and vandalizing
        several doors and windows, causing extensive damage to the buildings of
        the facility. The total damage was $32,115.00.

               Tennessee Highway Patrol and Fayette County Sheriff’s Department
        made the scene. Mr. Butler was checked out by EMS personnel on scene
        and taken to the hospital by his personal vehicle. He sustained several
        contusions, bruising, swelling on his face and body as well as a slight
        concussion from the assault.

       Pursuant to a plea agreement, the trial court sentenced Defendant to concurrent
sentences of three years at thirty percent for vandalism in the amount of $10,000-
$60,000; one year at thirty percent for felony escape; one year at thirty percent for
aggravated riot; and eleven months and twenty-nine days for assault. The trial court
denied judicial diversion and suspended the effective three-year sentence to supervised
probation but ordered it to run consecutively to Defendant’s “juvenile matters.”1

      As part of the plea agreement, the parties submitted to the trial court the issue of
whether Defendant would receive judicial diversion pursuant to Tennessee Code
        1
          During the guilty plea submission hearing, defense counsel explained to the trial court that “if
there’s any of his juvenile time left, then he’ll have to be -- he’ll have to go back to juvenile -- the
Department of Juvenile Services or Children Services and serve that time and then be released to this
probation.”
                                                  -2-
Annotated section 40-35-313.2 The State submitted a copy of Defendant’s presentence
report without objection from Defendant. The presentence report indicated that
Defendant was eighteen years old at the time of the instant offenses. The report noted
that Defendant had no prior criminal record; however, it indicated that Defendant was
“adjudicated to have committed a delinquent act or acts as a juvenile that would
constitute a felony if committed by an adult” as an applicable enhancement factor. The
report also noted that Defendant was assessed with the Strong-R assessment tool, which
resulted in a score of “high for violence risk level.” Additionally, the report stated that
Defendant had been expelled from high school his junior year for fighting other male
students and that Defendant had not obtained a GED. It indicated that he was enrolled in
an in-patient drug treatment center in 2016 but was “kicked out” for fighting and being
“out of [the] area trying to see females.” Defendant reported that his mental health was
“poor” but that his physical health was “excellent.” He admitted that he began smoking
marijuana in 2014 at the age of thirteen, that he smoked more than five times a day, and
that he stopped smoking marijuana when he went to jail on October 25, 2019. Defendant
further admitted to using non-prescribed “pills” beginning in 2018 when he was
seventeen years old. He estimated that he took “[two] pills every two weeks” and
explained that he stopped taking the pills when he went to jail. The presentence report
indicated that Defendant lived with his mother and siblings, that he had never been
married, and that he had no children. Defendant reported that he had been employed at a
tire store for approximately a year in 2016-2017 but that he quit because he “got tired of
it.”

       Defendant provided the trial court with a certificate of eligibility from the
Tennessee Bureau of Investigation, which indicated that Defendant had no prior
disqualifying felony or misdemeanor convictions. In arguing that Defendant should
receive diversion, defense counsel stated:

             The first factor is [Defendant’s] amenability to correction, and I
      understand the Court has some concerns with that considering my client
      was at Wilder Youth Development Center which means that he has a
      history of juvenile conduct that would place him at the center, and so the
      Court has concerns of whether he is amenable to correction. Your Honor, I
      would say that those acts were committed while he was a juvenile. He is
      now an adult. He is going to be on probation for three years and so that
      three[-]year period is going to show whether he is amenable to correction
      and if he violates during the term of that three years then, obviously, he is
      going to lose his diversion and it’s going to be a nonfactor, and so we


      2
          At the hearing, the State took no position on the issue of judicial diversion.
                                                    -3-
      would ask the Court to use these next three years to show whether he has
      learned anything and whether he is amenable to correction.

             ....

             [Defendant’s] criminal record, Your Honor, there’s been no
      evidence of that submitted to the Court. The only thing I’ve seen, and in
      talking to him, it doesn’t seem that he has any violent offenses as a
      juvenile. It seems to be mostly property and burglary, burglary of
      automobiles, from my knowledge, so he doesn’t have a history of violence.

       At the close of the hearing, the trial court denied Defendant’s judicial diversion
request. This timely appeal follows.

                                       II. Analysis

       Defendant asserts that the trial court abused its discretion by relying on
Defendant’s prior delinquent acts to deny diversion when there was no proof regarding
these acts in the record and by failing to consider the “judicially recognized differences
between juveniles and adults” in reaching its decision. The State responds that the trial
court properly denied Defendant’s request for judicial diversion.

       Tennessee Code Annotated section 40-35-313 governs judicial diversion. Upon a
finding of guilt, the trial court may defer further proceedings and place a qualified
defendant on probation without entering a judgment of conviction. Tenn. Code Ann. §
40-35-313(a)(1)(A) (2020). Once the defendant successfully completes probation, the
charge will be dismissed. Tenn. Code Ann. § 40-35-313(a)(2) (2020). The statute
defines a “qualified defendant” as a defendant who:

      (a) [i]s found guilty of or pleads guilty or nolo contendere to the offense for
      which deferral of further proceedings is sought;

      (b) [i]s not seeking deferral of further proceedings for any offense
      committed by any elected or appointed person in the executive, legislative
      or judicial branch of the state or any political subdivision of the state, which
      offense was committed in the person’s official capacity or involved in the
      duties of the person’s office;

      (c) [i]s not seeking deferral of further proceedings for a sexual offense, a
      violation of § 71-6-117 or § 71-6-119, driving under the influence of an
      intoxicant as prohibited by § 55-10-401, or a Class A or B felony;
                                           -4-
      (d) [h]as not previously been convicted of a felony or a Class A
      misdemeanor for which a sentence of confinement is served; and

      (e) [h]as not previously been granted judicial diversion under this chapter
      or pretrial diversion.

Tenn. Code Ann. § 40-35-313(a)(1)(B)(i) (2020).

       However, eligibility under the statute does not entitle a defendant to judicial
diversion; instead, the decision whether to grant judicial diversion is left to the trial
court’s discretion. State v. King, 432 S.W.3d 316, 323 (Tenn. 2014). The defendant
bears the burden of proving that he or she is a suitable candidate for judicial diversion.
State v. Faith Renea Irwin Gibson, No. E2007-01990-CCA-R3-CD, 2009 WL 1034770,
at *4 (Tenn. Crim. App. Apr. 17, 2009) (citing State v. Curry, 988 S.W.2d 153, 157
(Tenn. 1999); State v. Baxter, 868 S.W.2d 679, 681 (Tenn. Crim. App. 1993)).

        When determining whether to grant judicial diversion to a qualified defendant, the
trial court must consider the following factors:

      (a) the accused’s amenability to correction; (b) the circumstances of the
      offense; (c) the accused’s criminal record; (d) the accused’s social history;
      (e) the accused’s physical and mental health; (f) the deterrence value to the
      accused as well as others; and (g) whether judicial diversion will serve the
      interests of the public as well as the accused.

State v. Electroplating, Inc., 990 S.W.2d 211, 229 (Tenn. Crim. App. 1998); State v.
Parker, 932 S.W.2d 945, 958 (Tenn. Crim. App. 1996). In addition to the Parker and
Electroplating factors, the trial court may consider the following factors in making its
decision: “[the defendant’s] attitude, behavior since arrest, prior record, home
environment, current drug usage, emotional stability, past employment, general
reputation, marital stability, family responsibility[,] and attitude of law enforcement.”
State v. Anthony Adinolfi, No. E2013-01286-CCA-R3-CD, 2014 WL 2532335, at *2
(Tenn. Crim. App. June 2, 2014) (quoting State v. Washington, 866 S.W.2d 950, 951
(Tenn. 1993)) (internal quotation marks omitted). The record must reflect that the trial
court weighed all the Parker and Electroplating factors against each other, and the trial
court must give an explanation of its ruling on the record. King, 432 S.W.3d at 326;
Electroplating, 990 S.W.2d at 229.

       We review a trial court’s decision regarding judicial diversion under the same
standard set forth in State v. Bise, 380 S.W.3d 682 (Tenn. 2012). King, 432 S.W.3d at
                                          -5-
324. Applying the Bise standard to judicial diversion decisions, if the trial court
considers the Parker and Electroplating factors, specifically identifies the relevant
factors, and places on the record its reasoning for granting or denying judicial diversion,
then “the appellate court must apply a presumption of reasonableness and uphold the
grant or denial so long as there is any substantial evidence to support the trial court’s
decision.” Id. at 327. The trial court need not recite all the Parker and Electroplating
factors when justifying its decision on the record in order to be granted a presumption of
reasonableness. Id. However, the record should reflect that the trial court considered the
factors when rendering its decision and that it identified the relevant factors applicable to
the case. Id. Once the trial court identifies the relevant factors, it may proceed solely on
those. Id.

       In denying judicial diversion, the trial court stated:

              It appears that [Defendant] is eligible for consideration not having
       previously been granted diversion or to previously being convicted of an
       adult crime. The Court is required to go through these factors to determine
       whether or not he is a good candidate for judicial diversion. Again, the
       Court has indicated there is a pre-sentence report. Largely, the Court is
       going to take information as contained in it and make its findings. The
       Court also will note the circumstances of the offense, that all of this
       happened while [Defendant] was already under the watchful eye of the
       State of Tennessee so the Court has some concern about his amenability to
       correction. He was already subject to correction and all these [offenses]
       occurred while under that supervision. Therefore, the likelihood of his
       amenability to correction, since these offenses occurred while in state
       custody, is poor.

              Again, looking to his amenability of correction, while it is true he
       does not have a criminal history as far as an adult history of having any
       criminal convictions, the Court would note that these acts for which he was
       in the Department of Children Services or under the guide of the
       department would have been felonies if they had been committed by an
       adult, so, again, he is being monitored for activity, has performed poorly
       while being so monitored. Again, the Court just finds he’s not amenable to
       correction.

              Again, circumstances of the offense, there is great damage to
       property. There is an assault on people. He tried to violate his terms of
       confinement so the circumstances of the events are serious. Again, while

                                             -6-
he does not have a criminal record, all those occurred while he was being
confined.

       Moving on to his social history, they do not bode well for him.
Going through, he does not have his high school education. It says in the
pre-sentence report he got expelled his junior year for fighting other male
students. It also indicates that he’s had drug problems. He got kicked out
of Memphis Recovery Center for fighting, for being out of the area finding
some females. His present mental health, according to the pre-sentence
report, is poor, so not only his social history but also his mental health
history is poor.

        Continuing to look at the pre-sentence report, it indicates he gets
angry fast, so he does not handle situations very well. With regard to drug
use, when questioned how much [Defendant stated] five plus times daily,
last use would have been October of last year, so apparently, according to
the pre-sentence report, he was using marijuana while he was in the
confines of the State. Made some reference to pills, he said he took two
pills every other week. He doesn’t say what type of pills but also this was
in October of last year. So it does not appear that these were legally
prescribed pills. Reason for quitting, because he had been in jail.

       With regard to the deterrence value to the defendant and others,
again, this is a large number of people who were charged. They all were
doing this while being in state confinement. There needs to be some
deterrent value to those who are charged with these crimes, that they’re
done in spite of being confined, so the Court believes it needs to send a
deterrence to others who are similarly housed in similar places.

        And, then, lastly, whether judicial diversion will serve the ends of
justice. I don’t see how granting someone with his history at a young age
serves justice in any way. Serving justice would be a young man his age
abiding by rules, respecting the law, respecting the people who are trying to
counsel and help him.

       So going through all factors, the Court does not find he is amenable
to correction. The Court looks partially upon the circumstances of the
events all committed while being housed while people are trying to help to
better him. He took advantage of the situation. While true he does not
have a criminal record, he has a record of criminal offenses if he had been
an adult would be so categorized. His social history is poor. His mental
                                    -7-
       health is poor. His plus side, I see no detriment to his physical health.
       Deterrence value for others, there’s a need for the Court to recognize that
       and the Court sees no reason how judicial diversion will serve the ends of
       justice. So I considered all the factors and the Court does not feel like
       [Defendant] is a good candidate for judicial diversion for all of those
       reasons.

        Here, the trial court clearly considered and weighed all the Parker and
Electroplating factors and explained on the record its reasons for denying Defendant’s
request for judicial diversion, and there is substantial evidence in the record to support
the trial court’s decision. Thus, the trial court’s decision is entitled to a presumption of
reasonableness under King. See id.

        Defendant argues that the trial court improperly considered his prior juvenile
record because there was no proof in the record regarding Defendant’s delinquent acts.
Although the record does not contain copies of prior juvenile delinquency adjudications,
the State offered evidence that Defendant was in state custody and confined at Wilder
Youth Development Center when he committed the instant offenses. We note that
reliable hearsay may be admitted at a sentencing hearing so long as the opposing party
has an opportunity to rebut the same. See Tenn. Code Ann. § 40-35-209(b). The
presentence report stated that Defendant was “adjudicated to have committed a
delinquent act or acts as a juvenile that would constitute a felony if committed by an
adult[,]” and Defendant admitted engaging in prior delinquent behavior—in the form of
marijuana and pill use—to the presentence report writer. Moreover, defense counsel
acknowledged to the trial court that Defendant had “a history of juvenile conduct that
would place him at the center” but asserted that Defendant had prior “property and
burglary” offenses and no “violent offenses as a juvenile.” Thus, we conclude that the
record was sufficient for the trial court to consider Defendant’s prior record of juvenile
delinquency in denying judicial diversion.

       Defendant also argues that the trial court abused its discretion by failing to
consider the “judicially recognized differences between juveniles and adults” in reaching
its decision. Citing Miller v. Alabama, 567 US 460, 471 (2012), and Roper v. Simmons,
543 US 551, 570 (2005), Defendant asserts that the trial court should have considered his
“youthfulness” when addressing each of the judicial diversion factors.

       In Roper, the Supreme Court of the United States held that execution of
individuals who were under eighteen years of age at time of their capital crimes was
prohibited by the Eighth and Fourteenth Amendments. Roper, 543 US at 570. The
Supreme Court held in Miller that a mandatory sentence of life imprisonment without
parole for defendants under the age of eighteen at the time of their crimes violated the
                                           -8-
Eighth Amendment’s prohibition against cruel and unusual punishment. Miller, 567 US
at 471. As pointed out by the State, however, Defendant was an adult at the time of the
instant offenses. “As an adult, Defendant assaulted an employee of the center and
engaged in vandalism, rioting, and felony escape.” In any event, judicial diversion is a
form of “legislative largess,” to which a defendant is not automatically entitled, State v.
Schindler, 986 S.W.2d 209, 211 (Tenn. 1999), and Defendant has presented no authority
indicating that the Eighth Amendment is implicated in a trial court’s denial of judicial
diversion. Defendant argues that, without judicial diversion, he will have to deal with the
stigma and collateral consequences of having a felony criminal conviction. Although
correct, these consequences were the direct result of Defendant’s actions and conduct,
both as an adult and as a juvenile.

                                      III. Conclusion

       The trial court did not abuse its discretion in denying judicial diversion pursuant to
Tennessee Code Annotated section 40-35-313. The judgments of the trial court are
affirmed.


                                              ____________________________________
                                              ROBERT L. HOLLOWAY, JR., JUDGE




                                            -9-